Case: 1:20-cv-05956 Document #: 13-2 Filed: 10/26/20 Page 1 of 3 PageID #:569




                          EXHIBIT 2
   Case: 1:20-cv-05956 Document #: 13-2 Filed: 10/26/20 Page 2 of 3 PageID #:570




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
 TOMI TRANCHITA,                  )
                                  )
           Plaintiff,             ) Case No. 20-cv-5956
                                  )
 v.                               ) Hon Sara L. Ellis
                                  )
 KWAME RAOUL, et al.              )
                                  )
           Defendants.            )
                                  )

                    DECLARATION OF SERGEANT STUART FRASER

       I, Sergeant Stuart Fraser, state that I have personal knowledge of the facts set forth

herein, that I am competent to testify and if called to testify would state as follows.

       1.      I am a Sergeant of the Illinois Conservation Police.

       2.      On October 20, 2020 I conducted a search of the Illinois Department of Natural

Resources to determine if any of the following individuals or entities held a scientific and special

purpose permit, commonly referred to as a rehabilitator permit, as of April 2020 or June 2020:

Flint Creek Wildlife Rehabilitation, Dawn Keller, Forest Preserve District of DuPage County

d/b/a Willowbrook Wildlife Center, Big Run Wolf Ranch, John Basile, Wheaton Park District

d/b/a Cosley Zoo, Fox Valley Wildlife Center, Treehouse Wildlife Center, Hoo Haven Wildlife

and Education Center, and Karen M. Herdklotz.

       3.      The search showed that 7 of the 10 individuals and entities had a rehabilitator

permit as of April 2020 or June 2020. Specifically, Flint Creek Wildlife Rehabilitation, Dawn

Keller, Forest Preserve District of DuPage County d/b/a Willowbrook Wildlife Center, Fox

Valley Wildlife Center, Treehouse Wildlife Center, Hoo Haven Wildlife and Education Center,

and Karen M. Herdklotz had a rehabilitator permit as of April 2020 or June 2020.



                                                  1
  Case: 1:20-cv-05956 Document #: 13-2 Filed: 10/26/20 Page 3 of 3 PageID #:571




     I declare under penalty of perjury that the foregoing is true and correct. Executed on

        26 2020.
October ____,



                                                  ____________________________
                                                   Sergeant Stuart Fraser




                                              2
